Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 30, 1990, which ruled that claimant was entitled to receive unemployment insurance benefits.
The Unemployment Insurance Appeal Board found that at the time of the incident in question, claimant was concerned for her job and anxious about a series of reprimands, which she felt were unwarranted, and that it was reasonable for her to seek family support under such pressure. The Board concluded that, under these circumstances, claimant’s reply to the director when instructed not to call in family members did not constitute insubordination and that she therefore did not lose her employment due to misconduct. The determination of misconduct is a factual issue for the Board to resolve (see, Matter of Nunes [Roberts], 98 AD2d 934) and, given the facts of this case, the decision in claimant’s favor is supported by substantial evidence and must be upheld (see, Matter of Garcia [Hallen Plastics Corp.— Roberts], 104 AD2d 675).
Weiss, P. J., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.